Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 

Claim 1, 4, 5, 10, 13, 14 and 19 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Mark A. Davenport et al. [Joint Manifolds for Data Fusion] in view of Madabhushi; Anant et al. [US 20100098306 A1].
Regarding claim 1, Mark teaches:
1. A method for joint manifold learning based heterogenous sensor data fusion (i.e. We thus propose a new joint manifold framework for data ensembles that exploits such dependencies- Abstract), comprising:
obtaining learning heterogeneous sensor data from a plurality sensors (i.e. different manifolds observed by the sensors- page 2581, ¶3) to form a joint (i.e. f(θ)) manifold (i.e. Our contention in this paper is that we can obtain a simple model that captures the correlation between the sensor observations by matching the parameter values for the different manifolds observed by the sensors. More precisely, we observe that by simply concatenating points that are indexed by the same parameter value from the different component manifolds, i.e., by forming f(θ)=[f1(θ), f2(θ),… fJ(θ)], we obtain a new manifold, which we dub the joint manifold, that encompasses all of the component manifolds and shares the same parameterization- page 2581, ¶3), wherein the plurality sensors include different types (i.e. modalities) of sensors that detect different characteristics of targeting objects (i.e. a single event from a large number of vantage points and using multiple modalities- Abstract); 
performing, using a hardware processor, manifold learning algorithms to process the joint manifold to obtain raw manifold learning results (i.e. to discover the inverse mapping f-1: Μ[Wingdings font/0xE0]Θ- page 2589, ¶4), wherein a dimension of the manifold learning results is less than a dimension of the joint manifold (i.e. x=(x1, x2,… xJ) is a vector in ℝJ page 2583, ¶2…Specifically, given a network of J cameras, let xj ∈ ℝN , denote the image acquired by camera j, which is assumed to belong in a manifold Μj, and let x denote the corresponding point in the joint manifold Μ*… we will aim to compute a dimensionally reduced representation of x denoted y=Фx, where Ф is a standard linear projection operator- Page 2585, ¶4); 
processing the raw manifold learning results to obtain intrinsic parameters of the targeting objects (i.e. the “R” trajectory in the test data is correctly recovered only by learning the joint manifold- page 2592, ¶4); 
applying optimum manifold learning algorithms to fuse heterogeneous sensor data generated by the plurality sensors (i.e. we illustrate how the joint manifold structure can be exploited via a simple and efficient data fusion algorithm based upon random projections, page 2581, ¶4).
However, Mark does not teach explicitly:
a plurality of manifold learning algorithms; evaluating the multiple manifold learning algorithms based on the raw manifold learning results and the intrinsic parameters to determine one or more optimum manifold learning algorithms; and 
In the same field of endeavor, Anant teaches:
a plurality of manifold learning algorithms; evaluating the multiple manifold learning algorithms (i.e. we the 7 ML methods described above were chosen independently of one another to compare their abilities in distinguishing between different grades of prostate cancer using 3 different subsets of features- ¶0078) based on the raw manifold learning results (i.e. For each of these methods, we reduce the dataset to dimensions Mε- ¶0078) and the intrinsic parameters to determine one or more optimum manifold learning algorithms (i.e. using 3 different subsets of features- ¶0078); and 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Mark with the teachings of Anant to determine which dimensionality reduction algorithm yields the best retrieval precision (Anant- ¶0068).
However, Mark and Anant do not teach explicitly:

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to select the Manifold Learning method that yields the best precision.

Regarding claim 4, Mark and Anant teaches all the limitations of claim 1 and Mark further teaches:
maximally collapsing metric learning, neighborhood preserving embedding, Isomap (i.e isomap- page 2589, ¶4), locally linear embedding (i.e. Locally Linear Embedding (LLE)- page 2589,  ¶4), Hessian locally linear embedding (i.e. Hessian Eigenmaps- page 2589, ¶4), Laplacian Eigenmaps, diffusion maps (i.e. diffusion maps- page 2581, ¶5), and local tangent space alignment.

Regarding claim 5, Mark and Anant teaches all the limitations of claim 1 and Mark further teaches:
wherein performing the plurality of manifold learning algorithms to process the joint manifold includes: generating, for each of the plurality of manifold learning algorithms, a dimensionality reduction matrix to reduce the dimension of the joint manifold (i.e. Matrix Ф).

Regarding claim 10, apparatus claim 10 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore apparatus claim 10 corresponds to method claim 1, and is rejected for the same reasons of obviousness as used above.  

Regarding claim 13, apparatus claim 13 is drawn to the apparatus using/performing the same method as claimed in claim 4. Therefore apparatus claim 13 corresponds to method claim 4, and is rejected for the same reasons of obviousness as used above.  



Regarding claim 19, computer-readable medium storing instructions claim 19 corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.

Claims 2 and 11 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Mark A. Davenport et al. [Joint Manifolds for Data Fusion] in view of Madabhushi Anant et al. [US 20100098306 A1] and further in view of Knight Michael [US 20130110323 A1].
Regarding claim 2, Mark and Anant teaches all the limitations of claim 1.
However, Mark and Anant do not teach explicitly:
wherein the plurality sensors at least include a medium wavelength infrared camera and three radio frequency Doppler sensors.
In a related field of endeavor, Knight teaches:
wherein the plurality sensors at least include a medium wavelength infrared camera (i.e. the video imagers 120-1 . . . 120-12 may be implemented using cameras with infrared capability- ¶0029) and three radio frequency Doppler sensors (i.e. the proximity sensors 110-1 . . . 110-12 may be implemented using radar sensors- ¶0021).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Mark and Anant with the teachings of Knight to reduce the likelihood of and/or prevent collisions with the detected obstacles (Knight- ¶0005).



Claims 3 and 12 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Mark A. Davenport et al. [Joint Manifolds for Data Fusion] in view of Madabhushi Anant et al. [US 20100098306 A1] and further in view of Christine M.Escher et al. [Classifying seven dimensional manifolds of fixed cohomology type].
Regarding claim 3, Mark and Anant teaches all the limitations of claim 1.
However, Mark and Anant do not teach explicitly:
wherein the plurality sensors at least include a medium wavelength infrared camera and three radio frequency Doppler sensors.
In a related field of endeavor, Christine teaches:
wherein the dimension of the joint manifold is at least seven(i.e. Manifolds of type rare smooth, seven dimensional manifolds with the following cohomology ring- Introduction).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Mark and Anant with the teachings of Christine to show that for spin manifolds of type rwe can replace two of the homeomorphism invariants by the first Pontrjagin class and the self-linking number of the manifolds (Christine- Abstract).

Regarding claim 12, apparatus claim 12 is drawn to the apparatus using/performing the same method as claimed in claim 3. Therefore apparatus claim 12 corresponds to method claim 3, and is rejected for the same reasons of obviousness as used above.  

Claims 7 and 16 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Mark A. Davenport et al. [Joint Manifolds for Data Fusion] in view of Madabhushi Anant et al. [US 20100098306 A1] and further in view of Chang Wang et al. [Heterogeneous Domain Adaptation using Manifold Alignment].
Regarding claim 7, Mark and Anant teaches all the limitations of claim 1.
However, Mark and Anant do not teach explicitly:
wherein processing the raw manifold learning results includes: performing a line regression to the raw manifold learning results for each of the plurality of manifold learning algorithms.
In a related field of endeavor, Chang teaches:
	wherein processing the raw manifold learning results includes: performing a line regression to the raw manifold learning results for each of the plurality of manifold learning algorithms (i.e. The first regression model makes use of the data from the source domain, while the second regression model adapts the first model to the new domain- page 4, ¶2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Mark and Anant with the teachings of Chang to projects the input domains defined by different features to a new space, so it can be combined with most existing domain adaptation algorithms to help solve more challenging adaptation problems (Chang- page 4, ¶1).

Regarding claim 16, apparatus claim 16 is drawn to the apparatus using/performing the same method as claimed in claim 7. Therefore apparatus claim 16 corresponds to method claim 7, and is rejected for the same reasons of obviousness as used above.


Allowable Subject Matter
Claims 6, 8, 15, 17 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488